Citation Nr: 0033714	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  He was a prisoner of war in Germany from June 1944 to 
May 1945. 

A pending appeal for an increased rating for posttraumatic 
stress disorder (PTSD) was withdrawn by the veteran in 
writing at the bottom of a letter from his representative 
dated December 23, 1996.  On that same day the RO executed a 
rating action raising the rating for PTSD from 10 percent to 
70 percent effective September 20, 1995.  

The appeal of the claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) arises from the May 1998 RO rating 
decision, in pertinent part, denying that benefit. 



FINDINGS OF FACT

1. The veteran's service-connected disabilities include PTSD 
(rated 70 percent disabling), residuals of frostbite of the 
right foot (rated 30 percent), residuals of frostbite of the 
left foot (rated 30 percent), and peptic ulcer disease (rated 
20 percent); his combined service-connected disability rating 
is 90 percent.

2.  The veteran has an eighth grade education and many years 
of post-service employment experience as laborer in a steel 
mill, a brick layer, and a building maintenance worker.  He 
last worked in 1984. 

3. His service-connected disabilities preclude substantially 
gainful employment compatible with his education and 
occupational experience.  




CONCLUSION OF LAW

The veteran is unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1997 claim for benefits based on 
unemployability, the veteran informed that he last worked 
full time in 1982, and that he became too disabled to work in 
February 1996.  He stated that he had an eighth-grade 
education and had completed no other education or training.  
He reported current disabilities including PTSD, ulcers, and 
a left leg disorder.  He reported that he had worked as a 
bricklayer prior to retirement.  

In an October 1997 statement from the veteran's last place of 
employment, a local courthouse, a supervisor informed that 
the veteran worked from July 1973 to March 1984 as a 
maintenance person, working 40 hours per week.  The 
supervisor stated that the veteran ceased work due to 
retirement.

At a November 1997 VA psychiatric examination, the veteran 
described his prisoner of war (POW) experiences in World War 
II, and reported that he had ongoing nightmares of these 
experiences most nights, only getting a good night's sleep of 
five to six hours on rare occasions.  He reported having 
intrusive thoughts on a daily basis and flashbacks several 
times per week.  He also reported having irritability and 
outbursts of anger, and difficulty concentrating.  Flashbacks 
of war experiences were triggered by memories or situations.  
He had extreme avoidance of situations, activities, or 
feelings that reminded him of his POW experiences.  He 
described having a good relationship with his wife, and 
reported that he went to a senior citizens' club several 
times per week, enjoying socializing there and playing cards.  
He reported that he also went on long walks, and helped some 
in the home with cleaning or performing yard work.  He 
reported keeping busy to avoid thinking of his POW 
experiences.  He reported frequently crying, with a labile 
mood.  He also reported a history of depressed mood in 
response to intrusive thoughts about his military 
experiences.  Though his sleep was poor, his appetite was 
good.  His irritability caused him to limit social 
interactions, and he only went out socially when encouraged 
to do so by one of his friends.  He reported having 
difficulty with nervousness and impatience if shopping in 
grocery stores or going to malls, and he therefore avoided 
these activities.  He reported that his wife therefore 
generally did the shopping.  The veteran currently took 
Zoloft daily and Ambien for sleep.  On examination, the 
veteran was alert and oriented times three.  He responded to 
all questions, though he had obvious difficulty talking about 
his POW experiences, and he was continually tearful talking 
about his experiences and symptoms.  Speech was fluent, 
coherent, and of a normal rate.  Mood was fair, and affect 
was normal in range with episodes of tearfulness.  He 
reported no panic episodes and denied any significant anxiety 
or nervousness.  He described a history of auditory 
hallucinations - generally of people who were killed in the 
war calling out for help.  He denied visual hallucinations, 
paranoia, and delusions.  However, he described impaired 
concentration and memory, though cognitive function appeared 
adequate to the examiner.  Insight and judgment were fair.  
The examiner diagnosed PTSD and assigned a GAF of 55.  The 
examiner noted that the veteran worked at a steel mill after 
service until about 1968, and then worked at a courthouse 
until retiring in 1984.  The examiner noted that the veteran 
reported increasing PTSD symptoms during his retirement, as 
was typical for World War II veterans with PTSD.  The 
examiner concluded that the veteran's intrusive thoughts, 
difficulty sleeping, and impaired concentration were likely 
to significantly interfere with his occupational functioning. 

In a November 1997 VA gastrointestinal examination report, 
the examiner noted that the veteran had a history of service 
from 1943 to 1945, followed by work in a steel mill until the 
mill closed in 1969.  The veteran had reported thereafter 
working as a bricklayer for 10 years, and then working at a 
courthouse until retiring in 1982.  A duodenal ulcer was 
diagnosed in the late 1940's.  In 1993 an upper 
gastrointestinal series revealed a duodenal ulcer and 
gastroesophageal reflux disease.   The ulcer was then treated 
in 1993 with famotidine.  The veteran had no circulatory 
disturbance, no diarrhea, no constipation, and no episodes of 
colic or distention.  On examination, there was no sign of 
anemia, and the veteran had no hematemesis or melena.  There 
was no pain or tenderness.  The examiner diagnosed a 
moderate-sized hiatal hernia, chronic antral gastritis, and a 
small duodenal ulcer that was apparently healed.  The 
examiner noted that the veteran had no current symptoms of 
gastritis despite persistent hiatal hernia, with symptoms of 
gastroesophageal reflux disease apparently much reduced with 
H2 blocker.  

Statements by private treating psychiatrists in 1997 and 1998 
noted that the veteran suffered from ongoing irritability and 
depression with anger outbursts.  

The claims folder contains VA records of outpatient treatment 
from recent years for ongoing PTSD symptoms.  In an October 
1998 treatment report, it was noted that the veteran had 
sleep disturbance, irritability, and temper control problems 
such that family relations were "strained at best."  The 
veteran then also had intrusive thoughts of war and POW 
trauma with explosive temper outbursts.  In another October 
1998 outpatient treatment report, the social worker assessed 
that the veteran's PTSD was chronic and severe, with overall 
level of functioning very poor.  At a February 1999 
outpatient treatment, the veteran reported incidents of anger 
with others, but he reported being able to control himself 
sufficiently to avoid legal consequences.  Mood was then 
anxious and depressed.  The treating psychiatrist in February 
1999 assigned a GAF of 50.  

At an April 1999 VA examination for cold injury, the 
veteran's history of exposure to severe cold weather when a 
POW in Germany from 1944 to 1945 was noted.  The veteran 
reported that while a POW he was exposed to constant cold 
weather, and that his feet were sometimes swollen and very 
painful and red.  He reported that his feet were affected 
most of the time, though his hands, ears, and nose were not 
affected as much.  He reported that he received some 
treatment for his feet after service, but they were 
nonetheless constantly tingling and numb.  He reported that 
his feet turned bluish and are very cold in very cold 
weather.  He also reported current hyperhidrosis of both 
feet, numbness, and decreased sensation, with recurrent 
fungus infection of both feet and toenails.  He reported 
swelling, edema, and redness of the feet at times.  He added 
that coldness and pain in his feet sometimes woke him up.  On 
examination, both feet were very pale, cold, and somewhat 
stiff, with nonpitting edema, some thinning of the skin, 
atrophy of skin, a lot of hair loss, and moisture.  However, 
there was no ulceration.  The toenails all had fungus 
infection and deformity.  There was some hyperpigmentation in 
the lower third of both legs.  Upon neurological examination, 
toes were downgoing and motor function was intact.  The 
veteran reported some foot weakness with prolonged walking.  
Sensation was decreased in both feet with some tingling.  The 
examiner diagnosed residuals of frostbite of both feet, with 
symptoms as noted above.  Also present were arthritic changes 
of the ankles and toes, as confirmed by X-rays.

At a May 1999 VA psychiatric examination, the veteran's 
service and post-service history was noted.  The veteran 
reported that he spent his days working around the house and 
going to an "old man's club" where he played cards.  He 
reported having nightmares essentially every night which 
caused sleep disturbance and frequent awakening.  He reported 
being unable to sleep, and instead walking around the house, 
with only three to four hours of sleep per night.  He also 
reported daily intrusive thoughts and flashbacks.  He 
reported subjective depression.  He reported being short 
tempered and irritable with outbursts of anger, being 
socially isolated, and engaging in very few activities.  Upon 
examination, the veteran's affect was blunted and labile, and 
his mood was depressed and quite tearful.  Speech was normal 
in rate and tone, well organized, relevant, coherent, and 
without delusional content.  Concentration was good and 
memory appeared to be intact.  Judgment and insight were 
adequate.  The veteran denied current suicidal thoughts, but 
admitted to having some in the past.  No psychotic symptoms 
were noted.  The veteran was insightful with good judgment.  
The examiner diagnosed PTSD, and assigned a GAF Scale score 
of 55.  The examiner noted that though the veteran was 
retired, his PTSD symptoms would significantly interfere with 
his occupational functioning, and did interfere with his 
social functioning.  

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2000).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

The veteran's service-connected disabilities include PTSD 
(rated 70 percent disabling), residuals of frostbite of the 
right foot (rated 30 percent), residuals of frostbite of the 
left foot (rated 30 percent), and peptic ulcer disease (rated 
20 percent); his combined service-connected disability rating 
is 90 percent.  Therefore, he meets the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), and the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1999).  

While the Board may at length discuss the disability ratings 
currently assigned for the veteran's service-connected 
disabilities, the Board does not find this necessary for the 
present determination.  What is relevant in this case is 
whether substantially gainful employment is precluded by the 
veteran's service-connected disabilities, with consideration 
of his educational and work experience, without consideration 
of his age or nonservice-connected disabilities.  38 C.F.R. § 
4.16(a).

The record does not show that the veteran has advanced 
education or special training other than that required for 
the skilled labor tasks which he performed post service, 
including those associated with a steel mill, bricklaying, 
and building maintenance.  At the current time the veteran's 
feet suffer from service-connected residuals of frostbite to 
a significant degree, and the feet exhibit stiffness and 
osteoarthritis.
 
The veteran is service-connected for peptic ulcer disease, 
and symptoms of that disorder are currently controlled by H2 
blockers.  

As regards PTSD, the medical record shows a pattern of 
worsening PTSD symptoms over recent years, increasingly 
impairing social functioning and potential occupational 
functioning, despite the veteran's retirement from gainful 
employment.  The Board finds that the veteran's symptoms of 
diagnosed severe PTSD, with associated significant sleep 
interference, intrusive thoughts, irritability, depression, 
impaired concentration, emotional lability, and questionably 
controllable anger outbursts, all contribute to a level of 
occupational impairment which, taken together with the 
veteran's limited occupational experience and training and 
his physical disability due to residuals of frostbite of both 
feet and peptic ulcer disease, preclude substantially gainful 
employment.  Accordingly, the Board finds that the 
preponderance of the evidence favors a grant of a total 
disability rating based on individual unemployability due to 
the veteran's service-connected disabilities.  38 C.F.R. § 
4.16(a) (2000).


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



